DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/8/2019.  These drawings are acceptable.

Claim Objections
Claim 2 is objected to because of the following informalities:  “a lateral surface of the housing” in line 5 should be corrected as --[[a]]the lateral surface of the housing--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the two connecting elements” in line 2, “the other connecting element” in line 3, “the one connecting element” in line 4, and “the other connecting element” in line 5 should be corrected as --the [[two]]first and second connecting elements--, “the other one of the first and second connecting [[element]]elements--, --the one of the first and second connecting [[element]]elements--, and --the other one of the first and second connecting [[element]]elements-- respectively.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the end face” in line 3 should be corrected as --[[the]]an end face--.  Appropriate correction is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation a region near the floor and on the housing, and the claim also recites preferably end-facedly on the middle part and preferably on a lateral surface of the housing respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the narrower limitations are considered as required feature of the claims.
Claim 2 recites “a lateral surface of the housing” in line 5. It is noted that claim 1 (which upon claim 2 depends) recites “a lateral surface of a housing” in lines 5-6. The scope of the claim is indefinite because it is not clear whether “a lateral surface of the housing” of claim 2 refers to “a lateral surface of a housing” of claim 1 or if they are separate and distinct from each other. For examination purposes, “a lateral surface of the housing” is interpreted as --[[a]]the lateral surface of the housing--.
Claim 3:
Claim 3 recites “a form-fit plug connection” in lines 2-3. It is noted that claim 1 (which upon claim 3 depends) recites “a form-fit plug connection” in lines 14-15. The scope of the claim is indefinite because it is not clear whether “a form-fit plug connection” of claim 3 refers to “a form-fit connection” of claim 1 or if they are separate and distinct from each other. For examination purposes, “a form-fit plug connection” is interpreted as --[[a]]the form-fit plug connection--.
Claim 5:
Claim 5 recites “which element” in line 3. The scope of the claim is indefinite because it is not clear how “element” is being defined. For examination purposes, “which element” in line 3 is interpreted as --[[which]] wherein the first connecting element--.
Claim 6:
Claim 6 recites “which element” in line 3 and in line 5. The scope of the claim is indefinite because it is not clear how “element” is being defined. For examination purposes, “which element” in line 3 and “which element” in line 5 are interpreted as --[[which]] wherein the first connecting element-- and --[[which]] wherein the second connecting element-- respectively.
Claim 7:
Claim 7 recites “the one connecting element” in line 2, “the other connecting element” in line 4, “the one or the other connecting element” in lines 6-7, and “the further connecting element” in line 7. The scope of the claim is indefinite because it is not clear how a first connecting element and/or a second connecting element of claim 2 (which upon claim 7 depends) and above mentioned limitations are different from each other. For examination purposes, “the one connecting element” in line 2, “the other connecting element” in line 4, “the one or the other connecting element” in lines 6-7, and “the further connecting element” in line 7 are interpreted as --the one of the first and second connecting [[element]]elements--, --the other one of the first and second connecting [[element]]elements--, --the one or the other one of the first and second connecting [[element]] elements--, and --the remaining one[[further]] connecting element-- respectively.  
Claim 8:
Claim 8 recites “the first connecting element” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first connecting element” is interpreted as --[[the]] a first connecting element--.
Claim 10:
Claim 10 recites “the end-faced connecting section” in line 2 and “the connecting element” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the end-faced connecting section” is interpreted as --the [[end-faced]] connecting section-- and “the connecting element” is interpreted as --[[the]]a connecting element--.
Claim 10 recites “which surface” in line 3. The scope of the claim is indefinite because it is not clear how “surface” is being defined. For examination purpose, “which surface” is interpreted as --[[which]]wherein the pressure surface--.
Claim 12:
Claim 12 recites “the connecting elements” in line 4There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the connecting elements” is interpreted as --[[the]] connecting elements--.
Claim 13:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation on the connecting point, and the claim also recites preferably distanced to the connecting element which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the narrower limitations are considered as required feature of the claims.
Claim 13 recites “the connecting element” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the connecting element” is interpreted as --[[the]]a connecting element--.
Claim 14:
Claim 14 recites “a carrier” in lines4-5. It is noted that claim 1 (which upon claim 14 depends) recites “a carrier” in line 10. The scope of the claim is not clear whether “a carrier” of claim 14 refers to “a carrier” of claim 1, or if they are separate and distinct from each other. For examination purposes, “a carrier” is interpreted as --[[a]]the carrier--.
Claim 15:
Claim 15 recites “a starting position” and “a working position” in line 4. It is noted that claim 1 (which upon claim 15 depends) recites “a starting position” and “a working position”. The scope of the claim is indefinite because it is not clear whether “a starting position” and “a working position” of claim 15 refer to “a starting position” and “a working position” of claim 1 respectively or if they are separate and distinct from each other. For examination purposes, “a starting position” and “a working position” of claim 15 is interpreted as distinct and separate from ones in claim 1.
Claims 4, 9, 11, 16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (4,084,790) in view of Uhl et al (US 2015/0232308 A1).
Regarding claim 1, Molnar (‘790) discloses a lifting platform, for lifting vehicles, with two base assembly halves (a bottom portion of an element 11 which is connected to an element 12, fig1, “rigid feet” col.2 lines43-45), which are firmly arranged to one another respectively via a connecting point (a bottom side point where an element 12 is coupled to), with a middle part 12 (col.2 lines29-30), wherein the middle part 12 is fastened to a housing (“rigid feet” define the housings) of the base assembly half, to form the connecting point, with a lifting device (col.2 lines45-56) arranged respectively on the base assembly half, which is transferable from a starting position (a lowered position) arranged on the floor into a working position (a position when the vehicle is received and raised) and which respectively comprises a carrier 13 (col.2 line31) at an end region of the lifting device and each carrier 13 receives at least one support arm 14 (col.2 lines33-34), characterized in that the middle part 12 is connected with the housing of the base assembly half with one another and aligned with respect to each other (fig1). However, Molnar does not explicitly disclose that the middle part is detachably connected via a form-fit plug connection. 
It is noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04 V. C.). Uhl et al (‘308) teaches a lifting platform 100 (fig1, para[0027]) with a middle part 200 (para[0029]) fastened detachably via a form-fit plug connection (fig5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molnar to detachably connect the middle part via a form-fit plug connection, as taught by Uhl et al, so that the lifting devices can be used separately or together.
Regarding claim 8, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1. Molnar further discloses wherein the middle part 12 comprises a base plate (fig1), and a first connecting element (a portion where the middle part 12 is connected to each of the base assembly halves) is integrally provided on the base plate (on each end). 
Regarding claim 10¸ the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1. Molnar further discloses wherein the connecting section comprises a pressure surface (a planar upper surface, fig1) on the middle part 12, wherein the pressure surface is arranged with distancing to the connecting section arranged on the middle part 12 (fig1).
Regarding claim 12, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1, wherein, between the lateral surface of the housing of the base assembly half and the connecting section of the middle part 12, as well as distanced from connecting elements (fig5 of Uhl et al), at least one adjusting element (fig5, Uhl et al, para[0037]) is provided in the connecting point (fig5, Uhl et al), through which an orthogonal orientation of the lifting device to the middle part is settable (fig1 Molnar et al, fig5 Uhl et al).
Regarding claim 13, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1, wherein the middle part is respectively fixed, through detachable fastening means (Uhl et al, fig5, para[0037]), which the housing of the base assembly half (Molnar), which fastening means are provided, preferably distanced to the connecting element, on the connecting point (fig1 Molnar, fig5 Uhl et al).
Regarding claim 14, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1. Molnar further discloses wherein the lifting device is configured as a parallelogram guiding device (fig1, col.2 lines46-54), which includes a load arm (col.2 line47, “carriage support members”) and a guide arm (col.2 line54, “arms”) and the lifting device receives the carrier 13 respectively on an end region.
Regarding claim 15, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1. Molnar further discloses wherein at least one drive (col.2 line65-col.3 line2) is provided in or on at least one base assembly half, through which the lifting device (the arm 14 of the lifting device) is privotably driven out of a starting position into a working position (the arms pivot about a pivot pin 21).
Regarding claim 17, the combination of Molnar and Uhl et al teaches the lifting platform according to claim 1. Molnar further discloses wherein the lifting platform is provided as a movable lifting platform (the lifting platform of Molnar is not permanently fixed to a ground surface, therefore, the lifting platform is movable).

Allowable Subject Matter
Claims 2-3, 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723